Citation Nr: 0617559	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-17 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board remanded the case in 
June 2004.


FINDING OF FACT

Tinnitus was not demonstrated in service, and it is not 
otherwise related to service.


CONCLUSION OF LAW

The veteran does not have tinnitus which is the result of 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between service 
and the disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2002 and June 
2004 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The claim was 
readjudicated in a January 2006 supplemental statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.   Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records that currently exist are available, the veteran has 
been afforded a VA examination, and there is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim. 

The Claim

The veteran contends that his tinnitus is related to military 
service.  Specifically, the claimant relates that his 
tinnitus was caused by inservice exposure to weapons fire 
and, more precisely, a November 1950 acoustic trauma incident 
at a firing range.  The appellant requests that he be 
afforded the benefit of the doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The veteran's service medical records were almost completely 
destroyed by the fire that occurred in July 1973 at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The September 1952 separation examination report, 
however, was salvaged.  The United States Court of Appeals 
for Veteran's Claims (Court) has indicated that in such cases 
such as this, the Board has a heightened obligation to 
explain its findings and conclusions, and to consider 
carefully the requirement that the benefit of the doubt be 
resolved in favor of the veteran.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board will comply with this 
heightened obligation in addressing the veteran's claim. 

The separation medical examination does not document any 
complaints or findings pertaining to tinnitus.  

Postservice, the record shows decades of complaints and/or 
treatment for ringing in the ears.  See, e.g., November 1965 
private treatment record; a May 1978 clinical record from St. 
Joseph Hospital; an October 1980 treatment record from Weir 
L. King, M.D.; an October 1980 treatment record from the 
office of Drs. Gianfranco Toso and Hector Seda; and an 
October 1980 VA examination with documentation incident to 
that examination.  

In October 1980, John J. Penta, M.D., wrote that in September 
1960 the veteran reported right ear tinnitus after 
complaining of vertigo and bilateral defective hearing that 
was more pronounced in that ear.  The Board notes, however, 
that the eight years from the veteran's separation from 
service in September 1952 to this first reported diagnosis is 
too remote in time to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (Service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.) 

Given the above facts, the Board's analysis will focus on 
whether tinnitus is related to military service.  In this 
regard, the veteran was afforded a VA examination in January 
2005, at which the examiner opined that the appellant's 
tinnitus was not related to a service injury but rather to 
bilateral sensorineural hearing loss.  The examiner did not 
link hearing loss to service.  He instead noted a history of 
right chronic otitis media (the patient had a history of a 
mastoidectomy at age 12).  The examiner additionally opined 
that aging was another etiology for his hearing problems.  
The physician concluded by opining that, "it is not at least 
as likely as not that his tinnitus is due to noise exposure 
during military service."

Significantly, there is no competent evidence to the contrary 
linking tinnitus to service, and as noted, the separation 
medical examination is negative for complaints or findings of 
tinnitus.  Accordingly, after considering all of the evidence 
of record, the Board concludes that the weight of the 
evidence is against finding that the veteran has service-
related tinnitus.  Hence, service connection is denied.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board has not 
overlooked written statements to VA from the veteran's 
representative and other laypersons.  Lay witnesses can 
testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Lay statements as to the origins of 
a current disability, however, are not probative because lay 
persons are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the Board 
assigns more weight to the objective medical evidence of 
record as outlined above. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


